Citation Nr: 1741172	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-28 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for intervertebral disc syndrome (IVDS) of the cervical spine with degenerative changes (not including the period from March 19, 2014 to May 1, 2014, during which the Veteran was in receipt of a 100-percent rating pursuant to 38 C.F.R. § 4.30).

2.  Entitlement to a rating in excess of 70 percent for radiculopathy of the right upper extremity.

3.  Entitlement to a rating in excess of 60 percent for radiculopathy of the left upper extremity.

4.  Entitlement to a rating in excess of 10 percent for right sided tinnitus.

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

6. Entitlement to special monthly compensation.



REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1968 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO (1) granted an increased 30-percent rating for IVDS of the cervical spine with degenerative changes; (2) granted an increased 30-percent rating for decreased sensation of the right upper extremity; (3) granted an increased 20-percent rating for decreased sensation of the left upper extremity; and (4) continued a previously-assigned 10-percent rating for right sided tinnitus.  The Veteran filed a timely Notice of Disagreement with the assigned ratings in May 2012.  Following issuance of a Statement of the Case in September 2013 readjudicating the issues on appeal, the Veteran filed a timely VA Form 9 in October 2013.

In a September 2013 rating decision, the RO granted an increased 70-percent rating for radiculopathy of the right upper extremity and an increased 60-percent rating for radiculopathy of the left upper extremity.  As these awards do not constitute a full grant of the benefits sought on appeal, the claims for increased ratings remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

As to be explained below, the issue of entitlement to special monthly compensation is raised sua sponte.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); 


FINDINGS OF FACT

1.  For the entire appeal period (excluding the period from March 19, 2014 to May 1, 2014), the Veteran's IVDS of the cervical spine with degenerative changes has been manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months.

2.  The Veteran's radiculopathy of the right upper extremity has been manifested by no more than incomplete paralysis; complete paralysis has not been shown.

3.  The Veteran's radiculopathy of the left upper extremity has been manifested by no more than incomplete paralysis; complete paralysis has not been shown.

4.  The Veteran is receiving the maximum schedular rating for his service-connected right sided tinnitus.

5.  The Veteran's IVDS of the cervical spine with degenerative changes, considered independently of his other service-connected disabilities, has rendered him unable to secure or follow a substantially gainful occupation.

6.  For the entire appeal period (excluding the period from March 19, 2014 to May 1, 2014), the Veteran is in receipt of a single service-connected disability rated as total with additional service-connected disability independently ratable at 60 percent or more.





CONCLUSIONS OF LAW

1.  Prior to March 19, 2014 and beginning May 1, 2014, the criteria for a 60-percent disability rating, but no higher, for IVDS of the cervical spine with degenerative changes have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code (DC) 5243 (2016).

2.  The criteria for a rating in excess of 70 percent for radiculopathy of the right upper extremity have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.10, 4.124(a), DC 8513 (2016).

3.  The criteria for a rating in excess of 60 percent for radiculopathy of the left upper extremity have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.10, 4.124(a), DC 8513 (2016).

4.  The criteria for a rating in excess of 10 percent for right sided tinnitus have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.10, 4.87, DC 6260 (2016).

5.  The criteria for entitlement to a TDIU based solely on IVDS of the cervical spine with degenerative changes have been met.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. § 4.16 (2016).

6.  The criteria for entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) have been met.  38 U.S.C.A. §§ 1114(s), 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.350 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2016).

In this case, VA's duty to notify was satisfied by letters mailed to the Veteran in April 2011 and April 2013.  See id.; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claims on appeal.  Specifically, VA has obtained records of the Veteran's VA examinations as well as records from private treatment providers pertaining to his neck and upper extremity symptoms.  Lay statements of the Veteran have also been associated with the record and have been reviewed.  The Veteran last underwent a VA examination pertaining to the claims on appeal in July 2014.  He has not indicated that his symptoms have materially worsened since that time.

The Board notes that in Correia v. McDonald, 28 Vet. App. 158 (2017), the United States Court of Appeals for Veterans Claims held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia, 28 Vet. App. at 168.  In this case, the Veteran's cervical spine disability is rated based on incapacitating episodes rather than specific range of motion findings.  Moreover, the Board has awarded a 60-percent rating for this disability.  As such, additional examination pursuant to Correia would not benefit the Veteran, and is therefore unnecessary.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Principles of Increased Rating Claims

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the DCs predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

"Staged" ratings may are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record, and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

IVDS of the Cervical Spine with Degenerative Changes

The Veteran contends that his IVDS of the cervical spine with degenerative changes warrants an increased disability rating.  He is currently in receipt of a 30-percent rating during the periods under consideration, pursuant to DC 5243.  See 38 C.F.R. § 4.71(a).

In general, disabilities of the spine are evaluated under either the general rating formula for diseases and injuries of the spine, or under the formula for rating IVDS based on incapacitating episodes (DC 5243), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

DC 5243 provides a 40-percent rating for IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60-percent rating in the event of incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71(a), DC 5243.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71(a), Formula for Rating IVDS Based on Incapacitating Episodes, Note (1).

Alternatively, the general rating formula for diseases and injuries of the spine provides that a 30-percent rating is warranted for forward flexion of the cervical spine at 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40-percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  A 100-percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71(a).

The Veteran's current 30-percent evaluation was assigned based on limitation of motion of the cervical spine under the general rating formula-specifically, his evaluation appears to be based on range of motion testing which revealed forward flexion of the cervical spine at 15 degrees or less but with no indication of ankylosis.  See April 2011, April 2013, and July 2014 VA examination reports.  Upon review, however, the Board finds that a 60-percent rating is warranted based upon the frequency of incapacitating episodes caused by his IVDS during the appeal period.

The evidence of record includes VA examination reports from April 2013 and July 2014 which include opinions from medical specialists indicating that the Veteran's IVDS has been productive of incapacitating episodes having a total duration of at least six weeks during the past 12 months.  These findings reflect that the specific criteria for a 60-percent rating have been met.  See 38 C.F.R. § 4.71(a), DC 5243.  In addition, private medical records show that the Veteran has reported constant severe back and neck pain, as well as muscle spasms when lifting anything over 15 pounds and a sensation of neck "cracking" when turning his neck.  See, e.g., September 2016 Progress Note, Bon Secours Medical Group.  The Veteran himself has reported that he "depend[s] on pain medicine" and has "many bad days."  June 2017 Statement in Support of Claim.  Resolving all doubt in the Veteran's favor, and in light of the uncontroverted findings of VA medical personnel with respect to IVDS-related episodes, the Board finds that an increased, 60-percent rating is warranted for the entire period under consideration.

As the Board has determined that a 60-percent rating is warranted, the only possible increase in the Veteran's evaluation for cervical spine disability would be a 100-percent rating based on unfavorable ankylosis of the entire spine, pursuant to the general rating formula for diseases and injuries of the spine.  See 38 C.F.R. § 4.71(a).  In this regard, the preponderance of the evidence is against a finding that the Veteran's cervical spine disability has ever been manifested by unfavorable ankylosis.  The VA examination reports and private progress notes of record reflect that he has had at least some range of motion of the spine, and the Veteran has never alleged that his neck has been locked in place or that he has been unable to move his spine.  Consequently, a rating in excess of 60-percent is not warranted.

Radiculopathy of the Upper Extremities

The Veteran contends that his radiculopathy of the upper extremities is more severe than what is reflected by his current disability ratings.  He is in receipt of a 70-percent rating for his right (major) upper extremity and a 60-percent rating for his left (minor) upper extremity, under DC 8513.  See 38 C.F.R. § 4.124(a).

DC 8513 provides ratings for neuralgia, neuritis, and paralysis of all radicular groups.  For the minor upper extremity, a 60-percent rating is warranted for severe, incomplete paralysis, and a maximum 80-percent rating is warranted for complete paralysis.  For the major upper extremity, a 70-percent rating is warranted for severe, incomplete paralysis, and a maximum 90-percent rating is warranted for complete paralysis.  See 38 C.F.R. § 4.124(a), DC 8513.

Upon review, the Board finds that the Veteran's radiculopathy of the upper extremities does not warrant increased ratings for either upper extremity.  In sum, while the evidence shows that the Veteran has experienced a variety of upper extremity neurological symptoms over the course of his appeal-including pain, weakness, paresthesias, decreased motor function, decreased sensation, and numbness in both upper extremities-there is simply no probative evidence indicating that his symptoms have resulted in complete paralysis of either arm.  As such, the criteria for a maximum schedular evaluation have not been met.  See id.

The reports from VA examinations conducted in April 2011, April 2013, and July 2014 reveal that the Veteran has experienced mild to severe upper extremity radiculopathy, with specific neurological impairment including pain, numbness, decreased sensation, and paresthesias.  While these reports reflect significant impairment, they indicate that the Veteran was able to move and use his arms.  None of the reports reflect a medical finding of complete paralysis of either arm.  The Board has also reviewed progress notes from Bon Secours Medical Group which reflect ongoing treatment for cervical spine disability with associated radiculopathy; these records confirm that the Veteran has suffered significant neurological impairment but do not reflect symptoms severe enough to result in complete paralysis.  Notably, the Veteran has never alleged that his radiculopathy results in complete paralysis of either arm.

In light of the above, the Board finds that the preponderance of the evidence does not establish that the Veteran has experienced complete paralysis of either arm at any point during the appeal period.  Consequently, increased ratings are not warranted for the Veteran's bilateral upper extremity radiculopathy.

Right Sided Tinnitus

The Veteran contends that his right sided tinnitus warrants an increased rating.  He is currently in receipt of the maximum, 10-percent schedular rating, under DC 6260.  See 38 C.F.R. § 4.87.  DC 6260 provides that only a single 10-percent rating is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note (2); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Because the Veteran's current evaluation is the maximum rating assignable under 38 C.F.R. § 4.87, he is not entitled to a higher schedular rating for his tinnitus.  As such, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board further notes that there is no showing that the Veteran's tinnitus has reflected so exceptional or unusual a disability picture as to warrant the assignment of a higher evaluation on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  The Veteran has stated that his tinnitus is manifested by a constant, high-pitch tone in both ears, with the right ear worse than the left ear.  He has reported that his tinnitus is "annoying, distracting, and can interfere with sleep," and has indicated that his tinnitus is a "significant factor" in his life.  See April 2013 VA Hearing Loss and Tinnitus Disability Benefits Questionnaire.  While these contentions are certainly credible, the Board finds that the Veteran's tinnitus symptoms are fully contemplated by the schedular criteria, as DC 6260 contemplates ringing in the ears-the precise symptoms reported by the Veteran.  As a result, the Board concludes that a remand to the RO for referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

TDIU and SMC

TDIU will be awarded when a Veteran is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability or disabilities.  38 C.F.R. § 4.16(a).  To qualify for a TDIU on a schedular basis, the evidence must show (1) a single disability rated as 100-percent disabling; or (2) that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or his service-connected disabilities, with one disability ratable at 60 percent or more, or, for more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent or more.  Id.

Notably, the United States Court of Appeals for Veterans Claims (Court) has recognized that a 100-percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994) (citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990)).  Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100-percent schedular rating was awarded for the same period).

However, a grant of a combined 100-percent disability rating does not always render the issue of TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establish entitlement to SMC under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a service-connected disability rated as total, to include a finding of entitlement to a TDIU based solely on that disability, and has additional service-connected disability or disabilities independently ratable at 60 percent or more.  38 U.S.C.A. § 1114(s); Bradley, 22 Vet. App. at 289-90 (analyzing 38 U.S.C.A. § 1114(s)).

In this case, the Veteran has already been awarded SMC pursuant to 38 U.S.C.A. § 1114(s) for the period from March 19, 2014 to May 1, 2014, during which he was in receipt of a temporary 100-percent rating for IVDS of the cervical spine with degenerative changes following spinal fusion surgery and additional service-connected disability (radiculopathy) ratable as 60-percent disabling or more.  As this reflects the maximum available benefit, the issue of entitlement to a TDIU or to SMC during that period is moot.  See Bradley, 22 Vet. App. at 293.

For the remainder of the appeal period, the Veteran is in receipt, inter alia, of a 60-percent schedular rating for IVDS of the cervical spine with degenerative changes and associated bilateral upper extremity radiculopathy, rated as 70- and 60-percent disabling, respectively.

Based on the facts discussed above, the Board finds, first, that the Veteran's IVDS of the cervical spine with degenerative changes, considered independently of his other service-connected disabilities, warrants entitlement to a TDIU, as that disability alone has rendered him unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  As noted above, the evidence of record establishes that the Veteran has had constant, severe, and incapacitating episodes of neck pain throughout the appeal period.  See April 2013 and July 2014 VA examination reports.  He has credibly reported that his neck symptoms have essentially kept him from working and engaging in many daily activities.  In particular, his has been unable to lift objects or raise his arms and has been significantly limited in daily activities.  In short, the Veteran's severe neck pain with associated incapacitating episodes has rendered him totally disabled.  Accordingly, the criteria for a TDIU have been met.  See id.

As a result of this finding with respect to TDIU, an award of SMC based on 38 U.S.C.A. § 1114(s) is also warranted for the remainder of the appeal period. 

The Board is required to consider all theories of entitlement to VA benefits that are either raised by the claimant or reasonably raised by the record.  Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Relevant to this appeal, a claim for increased disability compensation may include the inferred issue of entitlement to SMC, even where the Veteran has not expressly placed entitlement to SMC at issue.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991). 

Given the aforementioned and as discussed above, to establish entitlement to SMC under 38 U.S.C.A. § 1114(s), the evidence must show, in pertinent part, that a Veteran has a service-connected disability rated as total and has additional service-connected disability or disabilities independently ratable at 60 percent or more.  See also 38 C.F.R. § 3.350(i).  In this case, the Veteran has a single service-connected disability rated as total (i.e., IVDS of the cervical spine with degenerative changes, to include an award of TDIU) with additional service-connected disability independently rated at 60 percent or more (i.e., radiculopathy).  Thus, the criteria for SMC pursuant to 38 U.S.C.A. § 1114(s) have been met for the period under consideration.  

ORDER

Prior to March 19, 2014, entitlement to a 60-percent disability rating, but no higher, for IVDS of the cervical spine with degenerative changes is granted.

From May 1, 2014, entitlement to a 60-percent rating, but no higher, for IVDS of the cervical spine with degenerative changes is granted.

Entitlement to a rating in excess of 70 percent for radiculopathy of the right upper extremity is denied.

Entitlement to a rating in excess of 60 percent for radiculopathy of the left upper extremity is denied.

Entitlement to a rating in excess of 10 percent for right sided tinnitus is denied.

Entitlement to a TDIU is based solely on service-connected IVDS of the cervical spine is warranted.

Entitlement to SMC pursuant to 38 U.S.C.A. § 1114(s) is granted.




____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


